Order, Supreme Court, New York County, entered July 16, 1975, denying dismissal of the complaint, unanimously reversed, on the law, the motion granted and the complaint dismissed. Appellant shall recover of respondent $60 costs and disbursements of this appeal. New Plan Realty Corp. executed two guarantees dated December 7, 1966 and June 30, 1967, respectively, in favor of Century Factors, Inc. Defendant guaranteed payment of the full amount due "together with all expense of collection and reasonable counsel fees incurred”. Formal demand for payment was made of the defendant on January 10, 1969. Suit was commenced in April, 1969 to recover payment on the principal amount due, but no demand was made for attorneys’ fees. The instant suit was commenced on January 21, 1975 alleging a claim for reasonable expenses of collection and attorneys’ fees incurred in prosecuting the first lawsuit. The instant suit was initiated, therefore, more than six years after formal demand was concededly made. A motion to dismiss the complaint on the grounds of the bar of the Statute of Limitations and the prohibition against splitting a cause of action was denied by Special Term. We would reverse. The obligation of the defendant, though consisting of two promises, is in truth a single obligation requiring the plaintiff to assert its full claim in one action. Failure to do so results in the splitting of a cause of action which is prohibited (Roe v Smyth, 278 NY 364, 369; Columbia Corrugated Container Corp. v Skyway Container Corp., 37 AD2d 845, 846, affd 32 NY2d 818). Since the action for legal fees presently before the court necessarily accrued simultaneously with the first action, the action is time-barred (CPLR 213). Concur—Murphy, J. P., Birns, Silverman, Lane and Lynch, JJ.